 In the Matter of ED WHITE JUNIOR SHOE COMPANY, EMPLOYERandUNITED SHOE WORKERS OF AMERICA, C. I. 0., PETITIONERCase No. 32-RC-21.-Decided July 27,1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held beforea hearing officerof the National Labor Relations Board. The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers. *Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2. The labor organization named below claims to representemployeesof the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining within themeaningof Section 9 (b) of the Act:All production and maintenance employees of the Employer at itsParagould, Arkansas, plant, excluding office and clerical employeesand supervisors.5.The Employer seeks to postpone the election until January 1949when it alleges that it will have an expanded and more stable com-plement of employees.There were 167 employees in the unit as ofthe hearing date with an estimated average efficiencyof 60 percent.*Chairman Herzog and Members Reynolds and Murdock.78 N. L. R.B., No. 66.530 ED WHITE JUNIOR SHOE COMPANY531The Employer presently has the space, machinery, and equipment toproduce 6,000 pairs of shoes a day which it asserts as its productiongoal.Although it indicated that the present complement at ultimateefficiency is capable of producing half of this amount, the Employerestimates that 500 employees in the unit will be needed to achieveits production goal.However, any expansion of the present comple-ment of employees is dependent entirely upon business conditions andability to procure orders which, the Employer admitted, cannot bepredicted with any degree of certainty. In view of the speculativecharacter-of the anticipated expansion and the fact that there is asubstantial and representative working force currently employed inthe production of finished products, we shall direct an immediateelection.'DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, among the em-ployees in the unit found appropriate in paragraph numbered 4, above,who were employed during the pay-roll period immediately precedingthe date of this Direction of Election, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented, for purposes of collectivebargaining, by United Shoe Workers of America, C. I. O.'Matter of Western Electric Company Tneorporated,76 N. L R. B. 400;Matter of Inter-nationalHarvester Company, 71 INL. it. B. 680.